DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 13, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections and 101 and 102 rejections previously set forth in the Non-Final Office Action mailed March 17, 2022.

Claim Objections
Claims 1, 3, 6, 8, 10, 12, 15, and 17-19 are objected to because of the following informalities: 
In claim 1, line 11 and claims 10 and 17, corresponding lines, “security elements” should read --the security elements--.
In claims 1, 6, 8, 10, 15, 17, and 19, “the mobile resource interaction device” should read --the secure mobile resource interaction device--.
In claims 1, 10, and 17, “the graphical user interface” should read --a graphical user interface (GUI)--.  
In claims 3, 12, and 18, “a graphical user interface (GUI)” should read --the graphical user interface--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al. (US 2015/0088751 A1; hereinafter Grigg) in view of Ramalingam et al. (US 9609577 B1; hereinafter Ramalingam).
With respect to claims 1, 10, and 17:
	Grigg teaches A system for a secure mobile resource interaction device with smart interface interactivity, the system comprising: (See at least Grigg: Abstract)
a memory device with computer-readable program code stored thereon; (See at least Grigg: [0007])
a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network; (See at least Grigg: [0042] & [0060])
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: (See at least Grigg: [0007])
A computer program product for a secure mobile resource interaction device with smart interface interactivity, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising: an executable portion configured for... (See at least Grigg: Abstract; [0007], [0042] & [0060])
	A computer-implemented method for a secure mobile resource interaction device with smart interface interactivity, the method comprising: (See at least Grigg: Abstract)
providing a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations: (See at least Grigg: Abstract; [0007], [0042] & [0060])
identify security elements associated with a user, wherein a user is associated with a mobile merchant; (By disclosing, the system may identify the point-of-transaction merchant (user) and retrieve address information associated with the point-of-transaction merchant which can be converted to geographic location data associated with the location of the transaction. In addition, an authorized user may identify a mobile phone, a laptop computer, or any of a number of mobile devices as associated with the authorized user (customer), and allow the financial institution or other entities to receive information about the location of such mobile devices in the context of verifying transactions. Furthermore, the point-of-transaction device is owned by a mobile business operator or a point-of-transaction operator (e.g., merchant, vendor, salesperson, or the like). See at least Grigg: [0044]-[0045] & [0070])
embed security elements within the secure mobile resource interaction device software for authorizing access to and operation of hardware of the secure mobile resource interaction device; (By disclosing, the NFC interface 370 refers to hardware and/or software that is configured to contactlessly and/or wirelessly send and/or receive information over relatively short ranges, and may be embedded in and/or on the mobile device 340. See at least Grigg: [0079], [0044] & [0048]; Fig. 3A)
link the secure mobile resource interaction device to a user device associated with the user creating a communicable linkage between the secure mobile resource interaction device and the user device, wherein the secure mobile resource interaction device and the user device are within a predefined distance; (By disclosing, the system 300 includes a network 310, a transaction machine 320, an authorization apparatus 330, and a mobile device 340, and therefore is linked to them. In addition, a transaction may occur as a user's device establishes a wireless connection, such as a Wi-Fi connection, with a point-of-sale terminal. Furthermore, the transaction application 327 is operable to determine that the mobile device 340 associated with the holder 302 is located within or without a predetermined distance from a location associated with the transaction, and to receive, via the communication interface 322, information indicating that a transaction has been approved or disapproved. See at least Grigg: Fig. 3; [0056], [0006], [0042], [0064] & [0068])
identify satisfaction of security element requirements for one or more of the security elements; (By disclosing, as shown in element 130 in Fig. 1, process flow 100 also includes determining (identifying satisfaction of security element requirements) that the mobile device is located within a predetermined distance from the location associated with the transaction. See at least Grigg: Fig. 1; [0047])
activate the secure mobile resource interaction device based on the satisfaction of the security element requirements and confirmation that the mobile resource interaction device is located at a predetermined pinned geographic location approved for the secure mobile resource interaction device; (As stated above and by further disclosing, the predetermined distance may be any distance sufficient to establish (activating) an increased probability that the individual purporting to be an authorized user of the account involved in the transaction is the authorized user. In addition, a transaction may occur as a user's device establishes a wireless connection, such as a Wi-Fi connection, with a point-of-sale terminal. Furthermore, the location information may include the address, GPS coordinates (predetermined pinned geographic location), longitude and latitude, location name, and/or any other information sufficient to identify a location associated with a transaction, and it is determined whether the location of the transaction is a location where a previously approved transaction has occurred. See at least Grigg: [0047], [0042]-[0044] & [0051])
allow for the user and a customer to interact via the secure mobile resource interaction device; and ... (By disclosing, if the device is within the predetermined distance, it is likely that the transaction is legitimate and authorized, and process flow 200 proceeds to approve the transaction (allowing for the user and a customer to interact) at element 240. See at least Grigg: [0051])
However, Grigg does not teach ...shut down the secure mobile resource interaction device upon identification of security element requirement modification by preventing operation of the graphical user interface of the mobile resource interaction device preventing completion of the user and customer interaction.
Ramalingam, directed to mobile device security and thus in the same field of endeavor, teaches
shut down the secure mobile resource interaction device upon identification of security element requirement modification by preventing operation of the graphical user interface of the mobile resource interaction device preventing completion of the user and customer interaction. (By disclosing, by creating a map of where the device is typically located and when the device is at those locations, variance from those patterns (identification of security element requirement modification) can serve as a trigger to suggest that the device may have been stolen or misplaced and initiate a security event such as shutting down the device, which deactivate the display (graphical user interface). See at least Ramalingam: 18/14-26; 8/61~9/36)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transaction verification system based on user location teachings of Grigg to incorporate the mobile device security teachings of Ramalingam for the benefit of facilitating transactions based on geolocation. (See at least Ramalingam: 2/62~3/12)
With respect to claims 2 and 11:
	Grigg and Ramalingam teach the system of claim 1 and the computer program product of claim 10, as stated above.
Grigg further teaches further comprising not activating the secure mobile resource interaction device upon not reaching a threshold level of security element requirements. (By disclosing, a threshold may be established such that the mobile device must be located closer to the point-of-transaction for transactions valued at and/or over the threshold. See at least Grigg: [0054]. For the compact prosecution, it has been searched for and considered as shown above, but still it is recommended to recite the limitation positively.)
With respect to claims 3, 12, and 18:
	Grigg and Ramalingam teach the system of claim 1, the computer program product of claim 10, and the system of claim 17, as stated above.
Grigg further teaches wherein activating the secure mobile resource interaction device further comprises powering on the secure mobile resource interaction device and displaying a graphical user interface (GUI) to a customer for completion of a resource distribution to the user. (By disclosing, as shown in FIG. 3, the transaction machine 320 also includes the user interface 329, which may include displays and touchscreens for user input/output devices. See at least Grigg: [0067]; Fig. 3)
With respect to claims 4 and 13:
	Grigg and Ramalingam teach the system of claim 1 and the computer program product of claim 10, as stated above.
Grigg further teaches wherein the security elements comprise user history elements, wherein the user history elements establish a class of products the user provides, a resource requirement range for the products, and locations associated with the user distribution of the products. (By disclosing, the individual’s history of prior approved transactions may be taken into account, which may include pattern, distance, and location. See at least Grigg: [0039]-[0040], [0051]-[0053], [0044] & [0048])
With respect to claims 5 and 14:
	Grigg and Ramalingam teach the system of claim 1 and the computer program product of claim 10, as stated above.
Grigg further teaches wherein the security elements comprise tracking a colocation of the user device and the secure mobile resource interaction device for identification of the secure mobile resource interaction device being within a predetermined distance from the user device. (By disclosing, the system tracks if the user's mobile device and a point-of-transaction are collocated or not. See at least Grigg: [0038]-[0040], [0053])
With respect to claims 6, 15, and 19:
	Grigg and Ramalingam teach the system of claim 1, the computer program product of claim 10, and the system of claim 17, as stated above.
Grigg further teaches wherein the security elements comprise a pinning element, wherein the pinning element allows activation and utilization of the mobile resource interaction device when the mobile resource interaction device is in a predetermined exact pinned location. (By disclosing, the predetermined distance is somewhat influenced by the margin of error associated with the relating to the location of the point-of-transaction terminal. The more accurate the location information associated with the transaction, the tighter range (pinned location) that can be selected for the predetermined distance. See at least Grigg: [0047])
With respect to claim 8:
	Grigg and Ramalingam teach the system of claim 1, as stated above.
Grigg further teaches wherein the mobile resource interaction device performs functions of a point-of-transaction device to complete a transfer of resources from a customer to the user in exchange for products or services provided by the user to the customer. (By disclosing, the transaction machine 320 is configured to initiate, perform, complete, and/or otherwise facilitate one or more financial and/or non-financial transactions, including, for example, purchasing, renting, selling, and/or leasing goods and/or services and making payments. See at least Grigg: [0058], [0065] & [0056])
With respect to claim 9:
	Grigg and Ramalingam teach the system of claim 1, as stated above.
Grigg further teaches wherein the user is a merchant providing goods or services at one or more mobile locations. (By disclosing, the transaction machine 320 is embodied as a POS and/or a point-of-transaction device maintained by a merchant. In addition, the "point-of-transaction device" may refer to any device used to perform a transaction, either from the user's perspective, the merchant's perspective or both. See at least Grigg: [0056], [0068] & [0058])
Claim(s) 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg in view of Ramalingam, as applied to claims 1, 10, and 17, in further view of Kumar (US 11157907 B1; hereinafter Kumar).
With respect to claims 7, 16, and 20:
	Grigg and Ramalingam teach the system of claim 1, the computer program product of claim 10, and the system of claim 17, as stated above.
	Grigg teaches wherein linking the secure mobile resource interaction device to a user device associated with the user further comprises generating a triangulation linkage between the user device, the secure mobile resource interaction device, and [misappropriation servers] comprising user history elements. (By disclosing, triangulation of cellular signals may be used to identify the approximate location of the mobile device 340, which may link the locations of mobile device, point-of-transaction, and the individual’s history prior approved transactions. See at least Grigg: [0082] & [0038]-[0039])
	However, Grigg and Ramalingam do not teach explicitly misappropriation servers.
	Kumar, directed to transaction validation and fraud mitigation and thus in the same field of endeavor, teaches wherein linking the secure mobile resource interaction device to a user device associated with the user, further comprises generating a triangulation linkage between the user device, the secure mobile resource interaction device, and misappropriation servers comprising user history elements. (By disclosing, triangulations and other known mechanisms may be employed to acquire a location of the account owner, customer and/or transaction location in order to facilitate verifications and authentications in processing the transaction. In addition, the identity of the purchaser at the POS (misappropriation server) can be established and compared against data stored that corresponds to the customer, approved users or fraudsters. See at least Kumar: 1/63-67; 7/31-39)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Grigg and Ramalingam to incorporate the transaction validation and fraud mitigation teachings of Kumar for the benefit of enabling advanced authentication of a consumer or fraud detection based at least in part upon customer location and transaction geo-location verification. (See at least Kumar: 1/48-53)

Response to Arguments
Applicant’s arguments, see page 5, lines 21-23, filed June 13, 2022, with respect to the rejection(s) of claim(s) 1, 10, and 17 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grigg and Ramalingam. Ramalingam teaches that the mobile device is shut down when the mobile device goes outside of a map of where the device is typically located. Therefore, the combination of Grigg and Ramalingam. Teaches the step of shutting down. See at least Ramalingam: 18/14-26; 8/61~9/36.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gurvey (US 20060173701 A1) teaches electronic system and method coupling live event ticketing and interactive entries with the sale, distribution and transmission of event recordings, mastering system and intelligent terminal designs.
Nguyen et al. (US 20140129338 A1) teaches system and method for location-based, interactive consumer engagement platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685  

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685